Title: From George Washington to Thomas Jefferson, 26 June 1791
From: Washington, George
To: Jefferson, Thomas

 

Sir,
Mount-Vernon, June 26th 1791.

The last post brought me your letter of the 20th instant, and the duplicates of your letters, which were missing when I last wrote to you—the originals of which have since been received—This acknowledgement is all the notice I shall take of them until I have the pleasure of seeing you.
I have selected the letters written by you to me while you were in the administration of the government of this State—and I will take them with me to Philada.
The enclosed letters have been received since my return to Mount Vernon. I am Sir, your most obedient Servant

Go: Washington

